   Case: 1:12-cr-00629 Document #: 22 Filed: 01/27/20 Page 1 of 12 PageID #:132




                       UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

UNITED STATES OF AMERICA,                 )
                                          )      Case No. 12 CR 629
              v.                          )
                                          )      Judge Jorge L. Alonso
VIVEK SHAH                                )

                          VIVEK SHAH’S MOTION TO
                       TERMINATE SUPERVISED RELEASE


       Defendant, VIVEK SHAH, by the Federal Defender Program and it’s attorney,

ROBERT D. SEEDER , respectfully requests this Court terminate Mr. Shah’s supervised

release pursuant to 18 U.S.C. § 3583(e)(1). The Probation Office supports this request.

In support of this request, Mr. Shah states as follows:

       1.     On September 12, 2013, Mr. Shah was sentenced by Judge Irene C. Berger

of the Southern District of West Virginia after pleading guilty to one count of

transmitting a threat in interstate commerce with intent to extort money in violation of

18 U.S.C. § 875(b), and seven counts of mailing threatening communications, in

violation of 18 U.S.C. § 876(b). Mr. Shah was sentenced to 87 months of imprisonment,

followed by three years of supervised release. At the time of his sentencing, Mr. Shah’s

criminal history was a Category I.

       2.     Jurisdiction of this matter was transferred to the Northern District of

Illinois and the case was assigned to this Court on April 22, 2019.

       3.     Mr. Shah began his supervised release period on February 4, 2019. His

supervision is currently set to expire on February 3, 2022. Mr. Shah is currently

supervised by U.S. Probation Officer Ron Jacobs. USPO Jacobs has informed counsel
   Case: 1:12-cr-00629 Document #: 22 Filed: 01/27/20 Page 2 of 12 PageID #:132




that Mr. Shah has been completely compliant with all of his supervisory conditions. Mr.

Shah has not had any positive drug tests or missed any drug tests while on supervision.

He has attended all of his meetings, and submitted all requested documents in a timely

fashion. Mr. Shah has not had any further contacts with the criminal justice system. He

has no outstanding financial obligations in regard to his supervision, having paid his

$800 special assessment.

              Additionally, while on supervised release, Mr. Shah was granted

permission by the Court to travel internationally to India, Peru, and Zimbabwe to visit

family, and pursue business opportunities. Mr. Shah previously lived in India from

1993-2002. Mr. Shah complied with all of the Court’s directives relating to the planned

travel, which included providing his itinerary and contact information to the probation

office, as well as informing his probation officer upon his return to the United States.

       4.     Since being released from prison, Mr. Shah has maintained steady

employment. He currently works full-time as a driver for Uber and Lyft. He has driven

more than 15,000 miles as an Uber and Lyft driver. Mr. Shah is also an actor, and has

appeared in commercials, as well as in television and theatrical releases, in small parts.

He recently signed with a theatrical agency in Los Angeles in an effort to advance his

acting career. During his first year on supervision, Mr. Shah lived with his parents in

Schaumberg, Illinois. In January, 2020, because of his successful performance on

supervision, USPO Jacobs permitted Mr. Shah to relocate to Los Angeles to pursue his

acting career. In Los Angeles, January is known as an extremely busy time of the year

when pilots for potential television programs are being cast and filmed for the following




                                             2
   Case: 1:12-cr-00629 Document #: 22 Filed: 01/27/20 Page 3 of 12 PageID #:132




season. Allowing Mr. Shah to reside there at this time of year provides him a greater

opportunity to advance his acting career.

              Mr. Shah has also developed an app for Uber and Lyft drivers called

DriverChatter. It permits drivers who work for those companies to communicate with

each other while working to discuss issues that surface in that industry, as well as

provide information regarding road conditions or helping locate other drivers for

customers seeking assistance.

       5.     One of the main reasons Mr. Shah is seeking early termination of his

supervised release is his plan to market the DriverChatter app. He is hoping to directly

market the app to drivers at airports in cities around the country by providing drivers in

Uber/Lyft airport queues written information as to the app and its uses. That is the only

method that is available to him in reaching the base of people to whom he could market

the app. That marketing approach, which he deems necessary to increase the success

potential of the app, would require frequent travel outside of his supervision district.

Being free of supervision requirements, which he has demonstrated and the probation

office agrees, are no longer necessary, would allow him a greater opportunity of finding

success in this business venture.

       6.     This Court has discretionary authority to terminate supervised release

after a defendant has completed one year of the total term “if it is satisfied that such

action is warranted by the conduct of the defendant released and the interest of justice.”

18 U.S.C. § 3583(e)(1). At the time of the hearing on this motion, Mr. Shah will have

completed one year of his three year term without any issues whatsoever while on

supervision and without having any financial obligation emanating from this case.

                                             3
   Case: 1:12-cr-00629 Document #: 22 Filed: 01/27/20 Page 4 of 12 PageID #:132




Terminating his supervised release will allow Mr. Shah to move onto the next stage of

his professional and personal life.

       7.     One additional consideration for the Court to utilize in its determination of

this request is the uncontroverted fact that Mr. Shah overserved his sentence of

imprisonment because of changes in good time credit brought on by the First Step Act.

While still serving his term of incarceration in December 2019, Mr. Shah filed a pro se

emergency temporary restraining order (TRO) requesting his immediate release from

halfway house custody based on the changes in good time credit enacted under the First

Step Act.

       Emergency U.S. District Court Judge Sharon Johnson Coleman, on January 3,

2019, denied the TRO request, while acknowledging that she was not “unsympathetic to

Petitioner’s argument that he would be entitled to his immediate release if the First Step

Act was immediately implemented”. The TRO was denied because the First Step Act

statute permitted the Attorney General and the Bureau of Prisons additional time to

complete a needs assessment and recalculation of good time credit for inmates. Judge

Coleman also found that Mr. Shah had not exhausted administrative remedies available

to him. (See Attachment A, January 3, 2019, Order by U.S. District Court Judge Sharon

Johnson Coleman; 18 C 7990 Dkt. # 2, at p. 1-5).

       Importantly, in her order, Judge Coleman specifically noted that

“overincarceration carries a great weight in a motion to modify supervised release under

18 U.S.C. § 3583(e)”, citing Pope v. Perdue, 889 F. 3d 410, 418 (7th Cir. 2018).

Significantly, the Seventh Circuit has also stated that when a former inmate still serving

a term of supervised release challenges the length or computation of his sentence, his

                                             4
   Case: 1:12-cr-00629 Document #: 22 Filed: 01/27/20 Page 5 of 12 PageID #:132




case is not moot as long as he could obtain “any potential benefit” for a favorable

decision. United States v. Trotter, 270 F.3d 1150, 1152 (7th Cir. 2001).

       While Mr. Shah was unable to secure immediate release, where it was clear based

on changes to the calculation of good time credit, that he had served more time than

necessary to fulfill his sentence, the Seventh Circuit along with Judge Coleman have

made it clear that overservice of a prison sentence can be considered in determining a

request for modification or early termination of supervision. While Mr. Shah’s

overservice of sentence may have resulted in approximately 50 days of extra prison

time, it is impossible to quantify what even an extra day of unwarranted incarceration

equals in terms of freedom.

       8.     Because Mr. Shah is not at risk of reoffending, the resources of taxpayers

and the probation office should not be further spent on him. He is an excellent

candidate for early termination of supervised release and is a productive and law-

abiding member of society. The scarce and valuable resources of the United States

Probation Office would be better used on other individuals in need of court supervision.

       9.     A Pew study supports Mr. Shah’s request. The study documents the record

number of individuals now on federal supervised release (115,000 in 2017, almost three

times more than in 1995). The study reached a key conclusion that “policymakers can

maximize limited resources and maintain public safety by reducing the length of

supervision for certain offenders and prioritizing oversight and services for those most

likely to reoffend.” See Pew Charitable Trusts, Number of Offenders on Federal

Supervised Release Hits All-Time High (Jan. 24, 2017), available at

http://www.pewtrusts.org/en/research-and-analysis/issue-briefs/2017/01/number-of-

                                             5
   Case: 1:12-cr-00629 Document #: 22 Filed: 01/27/20 Page 6 of 12 PageID #:132




offenders-on-federal-supervised-release-hits-all-time-high. With Mr. Shah, this Court

can indeed maximize resources while still maintaining public safety as Mr. Shah has

demonstrated that he is no risk to the public.

      10.    Mr. Shah’s supervision probation officer, Ronald Jacobs, does not object

to this motion for early termination of supervised release.

      WHEREFORE, for the reasons stated above, Mr. Shah respectfully requests that

this Court grant his motion for early termination of supervised release.




                                                 Respectfully Submitted,

                                                 FEDERAL DEFENDER PROGRAM
                                                 John F. Murphy, Executive Director
                                                 By: /s/ Robert D. Seeder

ROBERT D SEEDER
Federal Defender Program
55 E. Monroe Street
Suite 2800
Chicago, IL 60603
(312) 621-2034




                                            6
   Case: 1:12-cr-00629 Document #: 22 Filed: 01/27/20 Page 7 of 12 PageID #:132




                            CERTIFICATE OF SERVICE
The undersigned, Robert D. Seeder, an attorney with the Federal Defender program
hereby certifies that in accordance with FED.R.CRIME. P. 49, Fed.R.Civ. P. 5, LR.5.5,
and the General Order of Electronic Case Filing (ECF), the following document(s):
     VIVEK SHAH’S MOTION TO TERMINATE SUPERVISED RELEASE
Was served pursuant to the district court’s ECF system as to ECF filings, if any, and
were sent by first-class mail/hand delivery on January 27, 2020, to counsel/parties that
are non-ECF filers.


                                               By: /s/ Robert D. Seeder
                                               ROBERT D. SEEDER
                                               Federal Defender Program
                                               55 East Monroe Street, Suite 2800
                                               Chicago, IL 60643
                                               (312) 621-2034




                                           7
Case: 1:12-cr-00629 Document #: 22 Filed: 01/27/20 Page 8 of 12 PageID #:132
Case: 1:12-cr-00629 Document #: 22 Filed: 01/27/20 Page 9 of 12 PageID #:132
Case: 1:12-cr-00629 Document #: 22 Filed: 01/27/20 Page 10 of 12 PageID #:132
Case: 1:12-cr-00629 Document #: 22 Filed: 01/27/20 Page 11 of 12 PageID #:132
Case: 1:12-cr-00629 Document #: 22 Filed: 01/27/20 Page 12 of 12 PageID #:132
